EXHIBIT 10.46

 

EXHIBIT A

 

VERISITY LTD.

 

THE VERISITY LTD. 2000

ISRAELI SHARE OPTION PLAN

JANUARY 2003 AMENDMENT

 

1.   NAME

 

This Plan, as amended from time to time, shall be known as the Verisity Ltd.
2000 Israeli Share Option Plan, January 2003 Amendment (the “ISOP”). (as amended
December 26, 2002, effective January 1, 2003.).

 

2.   PURPOSE OF THE ISOP

 

The ISOP is intended to provide an incentive to retain, in the employ of
Verisity Ltd. (the “Company”) and its Affiliates (as defined below), persons of
training, experience, and ability, to attract new employees, directors,
consultants and advisors whose services are considered valuable, to encourage
the sense of proprietorship of such persons, and to stimulate the active
interest of such persons in the development and financial success of the Company
by providing them with opportunities to purchase shares in the Company, pursuant
to the ISOP approved by the board of directors of the Company (the “Board”).

 

Due to changes in Section 102 of the Ordinance (as defined below) which are due
to become effective as of January 1, 2003, the Company has amended this ISOP
(which was originally adopted by the Company on December 12, 2000), effective as
of January 1, 2003 (the “January 2003 Amendment”), in order to comply with the
terms and conditions of the revised Section 102 (subject to the provisions of
Section 15.2 below regarding Options that were granted by the Company on or
before December 31, 2002).

 

3.   DEFINITIONS

 

For purposes of the ISOP and related documents, including the Option Agreement,
the following definitions shall apply:

 

  3.1   “Affiliate” means any “employing company” within the meaning of Section
102(a) of the Ordinance.

 

  3.2   “Approved 102 Option” means an Option granted pursuant to Section 102(b)
of the Ordinance and held in trust by a Trustee for the benefit of the Optionee.

 

  3.3   “Capital Gain Option” and “CGO” as defined in Section 6.4 below.

 

  3.4   “Controlling Shareholder” shall have the meaning ascribed to it in
Section 32(9) of the Ordinance.



--------------------------------------------------------------------------------

 

  3.5   “Date of Grant” means, the date of grant of an Option, as determined by
the Board and set forth in the Optionee’s Option Agreement.

 

  3.6   “Employee” means a person who is employed by the Company or its
Affiliates, including an individual who is serving as a director or an office
holder, but excluding Controlling Shareholder.

 

  3.7   “ITA” means the Israeli Tax Authorities.

 

  3.8   “Non-Employee” means a consultant, adviser, service provider,
Controlling Shareholder or any other person who is not an Employee.

 

  3.9   “Ordinary Income Option” and “OIO” as defined in Section 6.5 below.

 

  3.10   “Option” means an option to purchase one or more Shares (as defined
below) of the Company pursuant to the ISOP.

 

  3.11   “102 Option” means any Option granted to Employees pursuant to Section
102 of the Ordinance.

 

  3.12   “3(i) Option” means an Option granted pursuant to Section 3(i) of the
Ordinance to any person who is Non- Employee.

 

  3.13   “Ordinance” means the Israeli Income Tax Ordinance [New Version] 1961
as now in effect or as hereafter amended.

 

  3.14   “Section 102” means section 102 of the Ordinance as now in effect or as
hereafter amended and any regulations, rules, orders or procedures promulgated
thereunder.

 

  3.15   “Unapproved 102 Option” means an Option granted pursuant to Section
102(c) of the Ordinance and not held in trust by a Trustee.

 

4.   ADMINISTRATION OF THE ISOP

 

The Board or a share option committee appointed and maintained by the Board for
such purpose (the “Committee”) shall have the power to administer the ISOP.
Notwithstanding the above, the Board shall have residual authority if no
Committee shall be constituted or if such Committee shall cease to operate for
any reason whatsoever. The Board or such Committee shall be referred to herein
as the “Administrator”.

 

The Committee shall consist of such number of members (not less than two (2) in
number, of whom at least one will be an External Director if and to the extent
required under any applicable law including without limitation the Israeli
Companies Law, 5759 – 1999 (the “Companies Law”)) as may be fixed by the Board.
The Committee shall select one of its members as its chairman (“the Chairman”)
and shall hold its meetings at such times and places as the Chairman shall
determine. The Committee shall keep records of its meetings and shall make such
rules and regulations for the conduct of its business as it shall deem
advisable.

 

No member of the Administrator shall be prevented from receiving Options under
the ISOP by virtue of his or her service as a member, unless otherwise specified
herein.

 

To the extent permitted under any applicable law, the Administrator shall have
full power and authority (i) to designate participants (the “Optionees”); (ii)
to determine the terms and provisions of any respective Option Agreement (which
need not be identical) including, but not limited to, the number of Shares to be
covered by each Option, the vesting periods in respect thereof including but
without limitation provisions concerning the time or times when and the extent
to which the Options

 

2



--------------------------------------------------------------------------------

may be exercised and the nature and duration of restrictions as to
transferability; (iii) to accelerate the right of an Optionee to exercise, in
whole or in part, any previously granted Option; (iv) to interpret the
provisions and supervise the administration of the ISOP; (v) to determine the
Fair Market Value (as defined below) of the Shares (as defined below); (vi) to
make an election as to the type of Approved 102 Option; (vii) to designate the
type of Options; (viii) to determine any other matter which is necessary or
desirable for, or incidental to administration of the ISOP; and (ix) to appoint
in its absolute discretion the Trustee and replace it at any time in the future.

 

The Committee shall not be entitled to grant Options to the Optionees however,
it will be authorized to issue shares underlying Options which have been granted
by the Board and duly exercised pursuant to the provisions hereof all in
accordance with Section 112(a)(5) of the Companies Law.

 

The Administrator shall have the authority to grant, in its discretion, to the
holder of an outstanding Option, in exchange for the surrender and cancellation
of such Option, a new Option having a purchase price equal to, lower than or
higher than the Purchase Price provided in the Option so surrendered and
canceled, and containing such other terms and conditions as the Administrator
may prescribe in accordance with the provisions of the ISOP.

 

All decisions and selections made by the Administrator pursuant to the
provisions of the ISOP shall be made by a majority of its members except that no
member of the Administrator shall vote on, or be counted for quorum purposes,
with respect to any proposed action of the Administrator relating to any Option
to be granted to that member. Notwithstanding the above, any decision signed or
agreed to in writing or by telex or facsimile by all of the members of the
Administrator, who are authorized to make such decision shall be valid for every
purpose as a resolution adopted at the Administrator’s meeting that was duly
convened and held.

 

The interpretation and construction by the Administrator of any provision of the
ISOP or of any Option Agreement thereunder shall be final and conclusive unless
otherwise determined by the Board.

 

Subject to the Company’s Articles of Association and the Company’s decision, and
to all approvals legally required, including but not limited to the provisions
of the Companies Law, each member of the Administrator shall be indemnified and
held harmless by the Company against any cost or expense (including counsel
fees) reasonably incurred by him, or any liability (including any sum paid in
settlement of a claim with the approval of the Company) arising out of any act
or omission to act in connection with the ISOP, unless arising out of such
member’s own fraud or bad faith, to the extent permitted by applicable law. Such
indemnification shall be in addition to any rights of indemnification the member
may have as a director or otherwise under the Company’s Articles of Association,
any agreement, any vote of shareholders or disinterested directors, insurance
policy or otherwise.

 

“Fair Market Value” means, with respect to the Shares and as of the date that is
relevant to such determination, the market price per share of such Shares
determined by the Administrator as follows:

 

  (a)   if the Shares are traded on a share exchange on the date in question,
then the Fair Market Value will be equal to the closing price reported by the
applicable composite-transactions report for such date.

 

3



--------------------------------------------------------------------------------

 

  (b)   if the Shares are traded over-the-counter on the date in question and
are classified as a national market issue, then the Fair Market Value will be
equal to the last-transaction price on the Nasdaq National Market;

 

  (c)   if the Shares are traded over-the-counter on the date in question but
are not classified as a national market issue, then the Fair Market Value will
be equal to the mean between the last reported representative bid and asked
prices quoted by Nasdaq for such date; and

 

  (d)   if none of the foregoing provisions is applicable, then the Fair Market
Value will be determined by the Administrator in good faith on such basis as it
deems appropriate.

 

With respect to CGO only and without derogating from the terms and conditions
specified in items (a), (b), (c) and (d) above, solely for the purpose of
determining the tax liability pursuant to Section 102(b)(3) of the Ordinance, if
at the Date of Grant the Company’s shares are listed on any established stock
exchange or a national market system or if the Company’s shares will be
registered for trading within ninety (90) days following the Date of Grant, the
Fair Market Value of a Share at the Date of Grant shall be determined in
accordance with the average value of the Company’s shares on the thirty (30)
trading days preceding the Date of Grant or on the thirty (30) trading days
following the date of registration for trading, as the case may be.

 

5.   DESIGNATION OF PARTICIPANTS

 

  5.1   The persons eligible for participation in the ISOP as Optionees shall
include any Employees and/or Non-Employees of the Company or of any Affiliate;
provided, however, that (i) Employees may only be granted 102 Options; (ii)
Non-Employees may only be granted 3(i) Options; and (iii) Controlling
Shareholders may only be granted 3(i) Options. The grant of an Option hereunder
shall neither entitle the Optionee to participate nor disqualify him from
participating in any other grant of Options pursuant to the ISOP or any other
option or stock plan of the Company or any of its affiliates.

 

  5.2   Anything in the ISOP to the contrary notwithstanding, all grants of
Options to directors and office holders shall be authorized and implemented in
accordance with the provisions of any applicable law, including but not limited
to the provisions of the Companies Law or any successor act or regulation, as in
effect from time to time.

 

6.   DESIGNATION OF OPTIONS PURSUANT TO SECTION 102

 

  6.1   The Company may designate Options granted to Employees pursuant to
Section 102 as Unapproved 102 Options or Approved 102 Options.

 

  6.2   The grant of Approved 102 Options shall be made under this ISOP adopted
by the Board as described in Section 15 below, and shall be conditioned upon the
approval of this ISOP by the ITA.

 

  6.3   Approved 102 Option may either be classified, at the Administrator’s
absolute discretion, as Capital Gain Option or Ordinary Income Option.

 

4



--------------------------------------------------------------------------------

 

  6.4   Approved 102 Option elected and designated by the Company to qualify
under the capital gain tax treatment in accordance with the provisions of
Section 102(b)(2) shall be referred to herein as CGO.

 

  6.5   Approved 102 Option elected and designated by the Company to qualify
under the ordinary income tax treatment in accordance with the provisions of
Section 102(b)(1) shall be referred to herein as OIO.

 

  6.6   The Company’s election of the type of Approved 102 Options as CGO or OIO
granted to Employees (the “Election”), shall be appropriately filed with the ITA
before the Date of Grant of an Approved 102 Option. Such Election shall become
effective beginning the first Date of Grant of an Approved 102 Option under this
ISOP and shall remain in effect until the end of the year following the year
during which the Company first granted Approved 102 Options. The Election shall
obligate the Company to grant only the type of Approved 102 Option it has
elected, and shall apply to all Optionees who were granted Approved 102 Options
during the period indicated herein, all in accordance with the provisions of
Section 102(g) of the Ordinance. For the avoidance of doubt, such Election shall
not prevent the Company from granting Unapproved 102 Options and/or Options
under Section 3(i) of the Ordinance, simultaneously. For the removal of doubt,
it is hereby clarified that the Administrator may change the Company’s Election
in accordance with the provisions of Section 102, and the Optionees, or any of
them, shall not be deemed to have acquired or otherwise be vested with any
rights in respect to any Election made by the Company and/or the change thereof.
Furthermore, a grant to an Optionee of an Option as CGO or OIO does not obligate
the Company to grant to such Optionee, at any time in the future, Approved 102
Option(s) (to the extent the Company will grant such Optionee future option(s))
of the same type (i.e. CGO or OIO, as the case may be), and the Company shall be
entitled to change, in its absolute discretion and subject to the provisions of
Section 102, the type of Option(s) (including but without limitation Unapproved
102 Option) to be granted (if and to the extent granted) to such Optionee.

 

  6.7   All Approved 102 Options must be held in trust by a Trustee, as
described in Section 7 below.

 

  6.8   For the avoidance of doubt, the designation of Unapproved 102 Options
and Approved 102 Options shall be subject to the terms and conditions set forth
in Section 102 and the regulations promulgated thereunder.

 

  6.9   With regards to Approved 102 Options, the provisions of the ISOP and/or
the Option Agreement shall be subject to the provisions of Section 102 and the
Tax Assessing Officer’s permit. In this respect, and without derogating from the
authority conferred upon the Administrator pursuant to Section 16.1 below, the
Administrator may amend any provision of this ISOP such that it will comply with
Section 102 and/or the said permit, to the extent the Administrator deems
necessary in order to receive and/or to keep in effect any tax benefit pursuant
to Section 102. The Administrator shall be entitled, but not obligated, to
determine, in its absolute discretion, that such an amendment shall be
considered binding upon the Company and the Optionees retroactively, from the
date in which it is required in order to receive and/or to keep in effect any
tax benefit pursuant to Section 102.

 

7.   TRUSTEE

 

5



--------------------------------------------------------------------------------

 

  7.1   Approved 102 Options which shall be granted under the ISOP and/or any
Shares issued upon exercise of such Approved 102 Options and/or other shares
received subsequently following any realization of rights, including without
limitation bonus shares, and, to the extent required under the provisions of
Section 102, all other rights conferred by the Shares, shall be allocated or
issued to a Trustee nominated by the Administrator, and approved by the ITA in
accordance with the provisions of Section 102(a) (the “Trustee”) and held for
the benefit of the Optionees for such period of time as required by Section 102
(the “Holding Period”) and subject to the same tax treatment, to which the
Approved 102 Options from which they have resulted are subject. In the case the
requirements for Approved 102 Options are not met, then the Approved 102 Options
shall be treated as Unapproved 102 Options, all in accordance with the
provisions of Section 102 and regulations promulgated thereunder.

 

  7.2   Anything to the contrary notwithstanding, the Trustee shall not release
any Approved 102 Options which were not already exercised into Shares by the
Optionee or release any Shares issued upon exercise of Approved 102 Options
prior to the full payment of the Optionee’s tax liabilities arising from
Approved 102 Options which were granted to the Optionee and/or any Shares issued
upon exercise of such Options.

 

  7.3   Subject to the provisions of Section 102, an Optionee shall not be
entitled to sell or release from trust any Share received upon the exercise of
an Approved 102 Option and/or any share received subsequently following any
realization of rights, including without limitation, bonus shares, until the
lapse of the Holding Period required under Section 102.

 

  7.4   Upon receipt of the Approved 102 Option, the Optionee will sign an
undertaking to release the Trustee from any liability in respect of any action
or decision duly taken and bona fide executed in relation with the ISOP, or any
Approved 102 Option or Share granted to the Optionee thereunder.

 

8.   SHARES RESERVED FOR THE ISOP; RESTRICTION THEREON

 

  8.1   The Company has reserved NINE HUNDRED SIXTY SEVEN THOUSAND FOUR HUNDRED
AND EIGHTY FOUR (967,484) authorized but unissued Ordinary Shares of NIS 0.01
par value each of the Company (the “Shares”) for the purposes of the ISOP,
subject to adjustment as set forth in Section 10 below. Any of such Shares which
may remain unissued and which are not subject to outstanding Options at the
termination of the ISOP shall cease to be reserved for the purpose of the ISOP.
Until termination of the ISOP the Company shall at all times reserve sufficient
number of Shares to meet the requirements of the ISOP. Should any Option for any
reason expire or be canceled prior to its exercise or relinquishment in full,
the Shares therefore subject to such Option may again be subject to an Option
under the ISOP.

 

  8.2   Each Option granted pursuant to the ISOP, shall be evidenced by a
written agreement between the Company and the Optionee (the “Option Agreement”),
in such form as the Administrator shall from time to time approve. Each Option
Agreement shall state, inter alia, the number of Shares to which the Option
relates, the Purchase Price thereof and the type of Option granted thereunder
(whether a CGO, OIO, Unapproved 102 Option or a 3(i) Option).

 

6



--------------------------------------------------------------------------------

 

  8.3   All Shares issued upon exercise of the Options in compliance with the
terms and conditions of the ISOP as well as the terms and conditions of the
Option Agreement pursuant to which the Options were granted shall entitle the
holder thereof to receive dividends and other distributions thereon, subject
always to the provisions of Section 7.1 above.

 

  8.4   If in connection with any public offering of securities of the Company,
the stock exchange regulations and/or any applicable law so provide and/or the
Administrator so resolve and/or the underwriter or underwriters managing such
offering so requests, then each Optionee who purchased Shares hereunder upon
exercise of Options will agree to not sell or otherwise transfer any such Shares
(other than Shares included in such underwriting) without the prior written
consent of such underwriter, for such period of time as may be requested by the
underwriter commencing on the effective date of the registration statement filed
in connection with such offering.

 

9.   PURCHASE PRICE

 

  9.1   The purchase price of each Share subject to an Option or any portion
thereof shall be determined by the Administrator in its sole and absolute
discretion in accordance with applicable law, subject to any guidelines as may
be determined by the Board from time to time (the “Purchase Price”).

 

  9.2   The Purchase Price shall be payable upon the exercise of the Option in a
form satisfactory to the Administrator, including without limitation, by cash or
cheque or any other form of payment approved by the Administrator in its sole
and absolute discretion, to the extent permissible under any applicable law. The
Administrator shall have the authority to postpone the date of payment on such
terms as it may determine.

 

10.   ADJUSTMENTS

 

Except as otherwise provided in the Option Agreement, upon the occurrence of any
of the following events, Optionee’s rights to purchase Shares under the ISOP
shall be adjusted as hereafter provided:

 

  10.1  

In the event of: (a) the sale of all or substantially all of the assets of the
Company to any person or entity that, prior to such sale, did not control, was
not under common control with, or was not controlled by, the Company, or (b) a
merger or consolidation or other reorganization in which the Company is not the
surviving entity or becomes owned entirely by another entity, unless at least
fifty percent (50%) of the outstanding voting securities of the surviving or
parent corporation, as the case may be, immediately following such transaction
are beneficially held by such persons and entities in the same proportions as
such persons and entities beneficially held the outstanding voting securities of
the Company immediately prior to such transaction, or (c) the sale or other
change of beneficial ownership of the outstanding voting securities of the
Company such that any person or group becomes the beneficial owner of more than
50% of the outstanding voting securities of the Company ( “Change of Control
Transaction”) while unexercised Options remain outstanding under the ISOP, then
the Company shall endeavor to cause the successor entity in such transaction
either to assume all the outstanding Options as of the consummation of such
transaction (the “Closing”), or to issue (or cause to be

 

7



--------------------------------------------------------------------------------

 

issued) in substitution thereof comparable options of such successor entity (or
of its parent or subsidiary). If the successor entity is unwilling to either
assume such Options or grant comparable options in substitution of such Options,
on terms that are acceptable to the Company as determined by the Board in the
exercise of its discretion, then:

 

  (i)   with respect to each outstanding Option, that portion of the Option
which remains unvested that either (x) would have become vested over the
12-month period immediately following the Closing, or (y) represents 50% of the
unvested portion of the Option as of the Closing, whichever portion is smaller,
will become vested immediately prior to such Closing; and

 

  (ii)   the Board may cancel all outstanding Options, and terminate this Plan,
effective as of the Closing, provided that it shall notify all Optionees of the
proposed Change of Control Transaction a reasonable amount of time prior to the
Closing so that the Optionee will be given the opportunity to exercise the
vested portion of his or her Option (after giving effect to the acceleration of
such vesting under clause (i) above) prior to the Closing.

 

  10.2   The number of Shares subject to the ISOP, the number of Shares
available under Options and the Purchase Price shall be adjusted as determined
by the Board in its sole discretion from time to time to reflect adjustments in
the number of Shares arising as a result of subdivisions, share dividends, bonus
shares, consolidations or reclassifications of the Shares or other relevant
changes in the authorized or issued share capital of the Company. No such
adjustments will be required by reason of the issuance or sale by the Company
for cash or other consideration of additional Shares or securities convertible
into or exchangeable for Shares. No fractional Shares may be purchased or issued
hereunder. If an Optionee is entitled to purchase a fraction of a Share pursuant
to an outstanding Option, such entitlement shall be rounded down to the nearest
whole number.

 

  10.3   Notwithstanding the above, no adjustment shall be made if the Company
proposes to issue or sell any securities to all of its then current
shareholders, and each Optionee shall be deemed for purposes of such issuance or
offer to sell to be a shareholder of that number of Option Shares that may be
acquired by the Optionee pursuant to vested Options held by such Optionee (in
addition to any Option Shares or other Shares actually held of record by such
Optionee).

 

11.   TERM AND EXERCISE OF OPTIONS

 

  11.1   Options shall be exercised by the Optionee by giving written notice to
the Company, in such form and method as may be determined by the Administrator,
which exercise shall be effective upon receipt of such notice by the Company at
its principal office. The notice shall specify the number of Shares with respect
to which the Option is being exercised and it shall be accompanied by any
further assurances and/or undertaking as the Administrator may require to ensure
that the transaction complies in all respects with the requirements of any
applicable law. The above notice will be signed by the person exercising the
Option and, subject to Section 9.2 above, it will be accompanied by full payment
of the corresponding Purchase Price.

 

8



--------------------------------------------------------------------------------

 

  11.2   Each Option shall be exercisable following the vesting dates, subject
to the provisions of the ISOP and for the number of Shares as shall be provided
in the Option Agreement. However no Option shall be exercisable after the
expiration date, as defined for each Optionee in the Optionee’s Option Agreement
(the “Expiration Date”), subject always to Section 11.6 below.

 

  11.3   An Option shall not be transferable by an Optionee other than by will
or laws of descent and distribution, and during an Optionee’s lifetime shall be
exercisable only by that Optionee.

 

  11.4   The Options may be exercised by the Optionee in whole at any time or in
part from time to time, to the extent that the Options become vested and
exercisable, prior to the Expiration Date, and provided that the number of
Shares purchased under the exercised Option will be no less than 100 Shares,
without regard to adjustments to the number of shares subject to the Option
pursuant to Section 10, or, if less, all of the remaining Shares subject to the
Option, and provided further that subject to the provisions of Section 11.6
below and unless the Administrator resolves otherwise, the Optionee is an
employee or director, consultant or advisor of the Company or any of its
Affiliates, at all times during the period beginning with the granting of the
Option and ending upon the date of exercise.

 

  11.5   Subject to the provisions of Section 11.6 below, in the event of
termination of Optionee’s employment with or performance of services for or on
behalf of the Company or any of its Affiliates, all Options granted to the
Optionee will immediately expire. A notice of termination of employment or
services shall be deemed to constitute termination of employment or services.

 

  11.6   Notwithstanding anything to the contrary hereinabove, an Option may be
exercised after the date of termination of Optionee’s employment with or
performance of services for or on behalf of the Company or any of its Affiliates
during an additional period of time beyond the date of such termination, but
only with respect to the number of Options already vested at the time of such
termination according to the vesting periods of the Options set forth in the
Optionee’s Option agreement, if:

 

  (i)   Termination is without Cause (as defined below), in which event any
Options still in force and unexpired may be exercised within a period of 30
(thirty) days from the date of such termination;

 

  (ii)   Termination is the result of death or disability of the Optionee, in
which event any Options still in force and unexpired may be exercised within a
period of 6 (six) months from the date of termination; or

 

  (iii)   Prior to the date of such termination, the Administrator shall
authorize an extension of the terms of all or part of the Options beyond the
date of such termination for a period not to exceed the period during which the
Options by their terms would otherwise have been exercisable.

 

The term “Cause” shall mean a termination by the Company and/or any of its
Affiliates of the Optionee’s employment or services (or if the Optionee is a
Director, removal of him or her from the Board by action of the shareholders or,
if permitted by applicable law and the Articles of Association of the Company,
the other Directors), in connection with the good faith determination of the
Board (or of the Company’s shareholders if the Optionee is a Director and the
removal of him or her from the Board is by action of the shareholders, but in

 

9



--------------------------------------------------------------------------------

either case excluding the vote of the subject individual if he or she is a
Director or a shareholder) that the Optionee has engaged in any acts involving
dishonesty or moral turpitude or in any acts that materially and adversely
affect the business, affairs or reputation of the Company or any of its
Affiliates.

 

  11.7   To avoid doubt, the holders of Options shall not have any of the rights
or privileges of shareholders of the Company in respect of any Shares
purchasable upon the exercise of any Options, nor shall they be deemed to be a
class of shareholders or creditors of the Company for the purpose of the
operation of Sections 350 and 351 of the Companies Law or any successor to such
Sections, until registration of the Optionee as holder of such Shares in the
Company’s register of members upon exercise of the Options in accordance with
the provisions of the ISOP.

 

  11.8   Any form of Option Agreement authorized by the ISOP may contain such
other provisions as the Administrator may, from time to time, deem advisable.
Without limiting the foregoing, the Administrator may, with the consent of the
Optionee, from time to time, cancel all or any portion of any Option then
subject to exercise, and the Company’s obligation in respect of such Option may
be discharged by (i) payment to the Optionee of an amount in cash equal to the
excess, if any, of the Fair Market Value of the Shares at the date of such
cancellation subject to the portion of the Option so canceled over the aggregate
Purchase Price of such Shares, or (ii) the issuance or transfer to the Optionee
of Shares of the Company with a Fair Market Value at the date of such transfer
equal to any such excess, or (iii) a combination of cash and shares with a
combined value equal to any such excess, all as determined by the Administrator
in its sole discretion.

 

  11.9   With respect to Unapproved 102 Option, if the Optionee ceases to be
employed by the Company or any Affiliate, then, to the extent required under the
provisions of Section 102, the Optionee shall extend to the Company a security
or guarantee for the payment of tax due at the time of sale of Shares.

 

12.   VESTING OF OPTIONS

 

Except as otherwise provided in the Option Agreement, the Option initially will
be deemed an entirely unvested Option, but portions of the Option will become a
vested Option on the following schedule:

 

  12.1   twenty-five percent (25%) will become a vested Option as of the first
anniversary of the Date of Grant set forth in the Optionee’s Option Agreement;
and

 

  12.2   two and one-twelfth percent (2-1/12%) of the Option will become vested
as of the end of each month thereafter, subject to section 11.5 above and
provided that additional vesting will be suspended during any period while the
Optionee is on a leave of absence from the Company, as determined by the
Administrator.

 

10



--------------------------------------------------------------------------------

 

13.   DIVIDENDS; NO SOCIAL BENEFITS

 

  13.1   With respect to all Shares (in contrary to unexercised Options) issued
upon the exercise of Options purchased by the Optionee and held by the Optionee
or by the Trustee, as the case may be, the Optionee shall be entitled to receive
dividends in accordance with the quantity of such Shares, and subject to any
applicable taxation on distribution of dividends and to the provisions of
Section 7.1 above.

 

  13.2   During the period in which Shares issued to the Trustee on behalf of an
Optionee are held by the Trustee, the cash dividends paid with respect thereto
shall be paid to the Optionee, subject always to the provisions of Section 7.1
above.

 

  13.3   The income attributed to the Optionee as a result of the grant of the
Options hereunder and/or the exercise of the Shares, their transfer in his or
her name or their sale and in all respects relating thereto, shall not be taken
into account when computing the basis of the Optionee’s entitlement to any
social benefits. Without derogating from the generality of the above, that
income shall not be taken into account in computing mangers insurance,
vocational studies fund, provident funds, severance pay, holiday pay and the
like. If the Company is legally obliged to take any of the above into account,
as income which is to be attributed to the Optionee, the Optionee will indemnify
the Company in respect of any expense sustained by it in such respect.

 

14.   ASSIGNABILITY AND SALE OF OPTIONS

 

No Option shall be assignable, transferable or given as collateral or any right
with respect to it shall be given to any third party whatsoever, and any such
action made directly or indirectly, for an immediate validation or for a future
one, shall be void. During the lifetime of the Optionee each and all of such
Optionee’s rights to purchase Shares hereunder shall be exercisable only by the
Optionee.

 

As long as the Shares are held by the Trustee in favor of the Optionee, than all
rights the last possesses over the Shares are personal, can not be transferred,
assigned, pledged or mortgaged, other than by will or laws of descent and
distribution.

 

15.   EFFECTIVE DATE OF ISOP AND TERM OF THE ISOP

 

  15.1   The ISOP shall be effective as of the day it was adopted by the Board
and shall terminate at the end of ten years from such day of adoption, if not
terminated under Section 16 below prior to such date, after which no more
Options may be granted under the ISOP, although all outstanding Options granted
prior to such termination will remain subject to the provisions of the ISOP, and
no such termination of the ISOP will result in the expiration or termination of
any such Option prior to the expiration or early termination of the applicable
Option term.

 

  15.2  

Notwithstanding the above, all Options that were granted on or before December
31, 2002, shall be subject to the terms and conditions of this ISOP as these
were in force immediately prior to January 1, 2003, i.e. the effective date of
the January 2003 Amendment, provided however, that the above will not in any way
limit or restrict the authority conferred upon the Administrator

 

11



--------------------------------------------------------------------------------

 

pursuant to Section 16.1 below to amend, alter, suspend, cancel or terminate the
ISOP or any part thereof and to do all other acts and things that the
Administrator is otherwise authorized to do hereunder.

 

16.   AMENDMENTS OR TERMINATION

 

  16.1   The Administrator may at any time, amend, alter, suspend, cancel or
terminate the ISOP or any part thereof, replace and/or determine further
provisions and sub-plans in addition to the ISOP, determine any other plan in
lieu of the ISOP and determine any provision and do anything in connection with
the ISOP.

 

  16.2   No amendment, alteration, suspension or termination of the ISOP shall
impair the rights of any Optionee with respect to an outstanding Option, unless
mutually agreed otherwise between the Optionee and the Administrator, which
agreement must be in writing and signed by the Optionee and the Company.
Termination of the ISOP shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Options granted under the
ISOP prior to the date of such termination.

 

  16.3   No Options may be granted under the ISOP while the ISOP is suspended or
after it is terminated.

 

17.   GOVERNMENT REGULATIONS

 

The ISOP, and the granting and exercise of Options hereunder, and the obligation
of the Company to sell and deliver Shares under such Options, shall be subject
to all applicable laws, rules, and regulations of the State of Israel and to
such approvals by any governmental agencies or national securities exchanges as
may be required. Nothing herein shall be deemed to require the Company to
register the Shares under the securities law of any jurisdiction.

 

18.   CONTINUANCE OF EMPLOYMENT OR HIRED SERVICES

 

Neither the ISOP nor the Option Agreement with the Optionee shall impose any
obligation on the Company or an Affiliate thereof, to continue any Optionee in
its employ, or the hiring by the Company of the Optionee’s services and nothing
in the ISOP or in any Option granted pursuant thereto shall confer upon any
Optionee any right to continue in the employ or service of the Company or an
Affiliate thereof or restrict the right of the Company or an Affiliate thereof
to terminate such employment or service hiring at any time.

 

19.   GOVERNING LAW & JURISDICTION

 

The ISOP shall be governed by and construed and enforced in accordance with the
laws of the State of Israel applicable to contracts made and to be performed
therein, without giving effect to the principles of conflict of laws. The
competent courts of Tel-Aviv, Israel shall have sole jurisdiction in any matters
pertaining to the ISOP.

 

20.   TAX CONSEQUENCES

 

Any tax consequences arising from the grant or exercise of any Option, from the
payment for Shares covered thereby or from any other event or act (of the
Company

 

12



--------------------------------------------------------------------------------

and/or its Affiliates, or the Optionee) hereunder shall be borne solely by the
Optionee. The Company and/or its Affiliates and/or the Trustee shall withhold
taxes according to the requirements under the applicable laws, rules, and
regulations, including withholding taxes at source. Furthermore, to the extent
permitted by applicable law, the Optionee shall agree to indemnify the Company
and/or its Affiliates and/or the Trustee and hold them harmless against and from
any and all liability for any such tax or interest or penalty thereon, including
without limitation, liabilities relating to the necessity to withhold, or to
have withheld, any such tax from any payment made to the Optionee.

 

The Administrator and/or the Trustee shall not be required to transfer any
Shares and/or to release any Share certificate to an Optionee until all required
payments have been fully made.

 

21.   NON-EXCLUSIVITY OF THE ISOP

 

The adoption of the ISOP by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangements or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock Options otherwise then under the ISOP, and such arrangements
may be either applicable generally or only in specific cases.

 

For the avoidance of doubt, prior grant of options to Optionees of the Company
under their employment or services agreements, and not in the framework of any
previous option plan, shall not be deemed an approved incentive arrangement for
the purpose of this Section.

 

In addition, for the avoidance of doubt, the grant of Options to the Optionees
shall not prejudice any previous grant (within the framework of previously
approved incentive arrangements) of Options to the Optionee.

 

22.   MULTIPLE AGREEMENTS

 

The terms of each Option may differ from other Options granted under the ISOP at
the same time, or at any other time. The Administrator may also grant more than
one Option to a given Optionee during the term of the ISOP, either in addition
to, or in substitution for, one or more Options previously granted to that
Optionee.

 

23.   THE STATUS OF THE AGREEMENT

 

Any interpretation of the Option Agreements will be made in accordance with the
ISOP but in the event there is any contradiction between the provisions of an
Option Agreement and the ISOP, the provisions of the Option Agreement will
prevail.

 

13



--------------------------------------------------------------------------------

 

EXHIBIT B

 

Terms of the Options

 

Name of the Optionee:

  

____________

Date of Grant:

  

____________

Designation:

  

•       ¨ Approved 102 Option:

    

•       Capital Gain Option (CGO) ¨ ;or

    

•       Ordinary Income Option (OIO) ¨

    

•       ¨ Unapproved 102 Option

    

•       ¨ 3(i) Option

1. Number of Options granted:

  

____________

2. Price per Share:

  

____________

3. Vesting Schedule:

    

 

% of Options

--------------------------------------------------------------------------------

  

Vesting Date

--------------------------------------------------------------------------------

        25%

  

1 year from ___________

2.0833%

  

End of each month, starting from the 13th month from ___________

 

all subject to the employment or services of the Optionee with the Company
through the entire respective Vesting Date, as per the above.

 

4. Expiration Date:

  

10 years from the Date of Grant

 

--------------------------------------------------------------------------------

Verisity Ltd.

 

 

--------------------------------------------------------------------------------

the Optionee

 

14



--------------------------------------------------------------------------------

 

EXHIBIT C

 

NOTICE OF EXERCISE OF OPTION

Verisity Ltd.

 

To the General Manager of Verisity Ltd.

 

The undersigned, the holder of an Option to purchase ordinary shares of Verisity
Ltd. (the “Company”), hereby irrevocably elects to exercise the purchase rights
represented by such Option, and to purchase thereunder                         
ordinary shares of the Company, herewith makes payment of NIS
                         therefor in the form of a check made payable to the
Company, and requests that the certificates for such shares be issued in the
name of and delivered to the undersigned at the address set forth below.

 

The undersigned acknowledges that the issuance and delivery of the certificates
for the shares as per the above is subject to, inter alia, the payment by the
undersigned of all taxes due in connection with the purchase of said shares.

 

The undersigned further acknowledges that the shares being purchased by him or
her are subject to substantial restrictions on sale or transfer set forth in the
Company’s Articles of Association and in the Company’s 2000 Israeli Share Option
Plan (the “Plan”) and agrees to be bound by the terms and conditions of said
Plan and the Option Agreement entered into by and between the Company and the
undersigned on                     .

 

Dated:                     

 

--------------------------------------------------------------------------------

(signature)

 

--------------------------------------------------------------------------------

Print name exactly as to be shown on certificate

 

Address :

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

15



--------------------------------------------------------------------------------

 

EXHIBIT D

 

Trust Agreement between the Company and the Trustee

 

16



--------------------------------------------------------------------------------

 

OPTION AGREEMENT

 

Made as of the            day of            , 200_

 

By and between

 

VERISITY LTD.

 

an Israeli company with offices at

8-10 Ha’ Melacha St.

Rosh Ha’-Ayin,

Israel

(“the Company”)

 

of the first part

 

And

 

________

 

ID/Passport                     

(“the Optionee”)

                     St.

_________

_________

 

of the second part

 

PREAMBLE

 

Whereas   In December 12, 2000, the Company adopted the Verisity Ltd. 2000
Israeli Share Option Plan, since amended and currently the January 2003
Amendment, a copy of which (as amended) is attached as Exhibit A hereto (the
“ISOP”), forming an integral part hereof, incorporated herein by reference and

 

Whereas   The Company has determined that the Optionee shall be granted an
Option under the ISOP to buy Shares of the Company, and the Optionee has agreed
to such grant, all on the terms and subject to the conditions hereinafter
provided.

 

NOW, THEREFORE, it is agreed as follows:

 

1.   PREAMBLE AND DEFINITIONS

 

  1.1   The Preamble to this Agreement constitutes an integral part hereof.

 

  1.2   Unless otherwise defined herein, capitalized terms used herein shall
have the meaning ascribed to them in the ISOP.

 

17



--------------------------------------------------------------------------------

 

2.   GRANT OF OPTION

 

  2.1   The Company hereby grants to the Optionee the number of Options set
forth in Section 1 of Exhibit B hereto, to purchase Shares at the price per
Share set forth in Section 2 of such Exhibit B (“the Purchase Price”), on the
terms and subject to the conditions hereinafter provided.

 

The Purchase Price will be paid in NIS in accordance with the representative
rate of exchange of the U.S. dollar, published by the Bank of Israel and known
on the date of payment.

 

For the removal of doubt in the event that the Option granted hereunder is an
Approved 102 Option, then such Option must be held in trust by a Trustee, as
described in Section 7 of the ISOP, and in case the requirements for Approved
102 Options are not met, then such Option may be treated as Unapproved 102
Option, all in accordance with the provisions of Section 102.

 

  2.2   The Optionee is aware and agrees that the Company intends to issue
additional shares and options in the future to various entities and individuals,
as the Company in its sole discretion shall determine.

 

  2.3   It is being clarified that the Option granted hereunder shall be subject
to the terms and conditions of this Option Agreement and of the ISOP. For the
removal of doubt, to the extent that the Optionee was granted option(s) under
the ISOP prior to the amendment of the ISOP pursuant to the January 2003
Amendment, such option(s) shall not be covered by this Option Agreement, but
shall be subject to the terms and conditions of the respective option
agreement(s) and the ISOP as these were in force immediately prior to the
January 2003 Amendment, all as specified in Section 15.2 of the ISOP.

 

  2.4   Without derogating from the provisions of Section 6.6 of the ISOP, it is
hereby clarified that the Administrator may change the Company’s Election in
accordance with the provisions of Section 102 of the Ordinance, and the Optionee
shall not be deemed to have acquired or otherwise be vested with any rights in
respect to any Election made by the Company and/or the change thereof.
Furthermore, the grant to the Optionee of the type of Option granted hereunder
does not obligate the Company to grant to the Optionee, at any time in the
future, Approved 102 Option(s) (to the extent the Company will grant to the
Optionee future option(s)) of the same type, and the Company shall be entitled
to change, in its absolute discretion and subject to the provisions of Section
102, the type of Option(s) (including but without limitation Unapproved 102
Option) to be granted (if and to the extent granted) to the Optionee.

 

  2.5   In the event that the Option granted hereunder is an Approved 102
Option, the provisions of the ISOP and/or of this Option Agreement shall be
subject to the provisions of Section 102 and the Tax Assessing Officer’s permit.
In this respect, and without derogating from the authority conferred upon the
Administrator pursuant to Section 16.1 of the ISOP, the Administrator may amend
any provision of the ISOP such that it will comply with Section 102 and/or the
said permit, to the extent the Administrator deems necessary in order to receive
and/or to keep in effect any tax benefit pursuant to Section 102. The
Administrator shall be entitled, but not obligated, to determine, in its
absolute discretion, that such an amendment shall be considered binding upon the
Company and the Optionee retroactively, from the date in which it is required in
order to receive and/or to keep in effect any tax benefit pursuant to Section
102.

 

3.   PERIOD OF OPTION AND CONDITIONS OF EXERCISE

 

18



--------------------------------------------------------------------------------

 

  3.1   The terms of this Option Agreement shall commence on the date hereof
(“the Date of Grant”) and terminate at the Expiration Date (as defined in
Section 6 below), or at the time at which the Option is completely terminated
pursuant to the terms of the ISOP or pursuant to this Agreement.

 

  3.2   The Options may be exercised by the Optionee in whole at any time or in
part from time to time, as determined by the Administrator, and to the extent
that the Options become vested in accordance with Section 3 of Exhibit B and
exercisable, prior to the Expiration Date, provided that the number of Shares
purchased under the exercised Option will be no less than 100 Shares, without
regard to adjustments to the number of Shares subject to the Option pursuant to
Section 7 below, or, if less, all of the remaining Shares subject to the Option,
and provided further that, subject to the provisions of Section 3.4 below and
unless the Administrator resolves otherwise, the Optionee is an employee,
director, consultant or advisor of the Company or of any of its Affiliates, at
all times during the period beginning with the granting of the Option and ending
upon the date of exercise.

 

  3.3   Subject to the provisions of Section 3.4 below, in the event of
termination of the Optionee’s employment with, or the retention as a consultant
or advisor of the Company or of any of its Affiliates, all Options granted to
the Optionee will immediately expire. A notice of termination of employment or
services as the case may be, by either the Company or the Optionee, shall be
deemed to constitute termination of employment or services.

 

  3.4   Notwithstanding anything to the contrary hereinabove, an Option may be
exercised after the date of termination of Optionee’s employment or services
with the Company or with any of its Affiliates during an additional period of
time beyond the date of such termination, but only with respect to the number of
Options already vested at the time of such termination according to the Vesting
Dates if:

 

  3.4.1   termination is without Cause, in which event any Options still in
force and unexpired may be exercised within a period of 30 (thirty) days from
the date of such termination.

 

  3.4.2   termination is the result of death or disability of the Optionee, in
which event any Options still in force and unexpired may be exercised within a
period of 6 (six) months from the date of termination.

 

  3.4.3   prior to the date of such termination, the Administrator shall
authorize an extension of the terms of all or part of the Options beyond the
date of such termination, for a period not to exceed the period during which the
Options by their terms would otherwise have been exercisable.

 

  3.5   The Options may be exercised only to purchase whole Shares, and in no
case may a fraction of a Share be purchased. If any fractional Shares would be
deliverable upon exercise, such fraction shall be rounded up one-half or more,
or otherwise rounded down, to the nearest whole number.

 

4.   VESTING

 

Options shall vest on the dates set forth in Section 3 of exhibit B hereto (the
“Vesting Dates”).

 

5.   METHOD OF EXERCISE

 

19



--------------------------------------------------------------------------------

 

  5.1   Vested Options shall be exercised by the Optionee by giving written
notice to the Company, in the form attached hereto as Exhibit C and the method
as may be determined by the Company and the Trustee (“the Exercise Notice”),
which Exercise Notice shall be effective upon receipt by the Company at its
principal office. The Exercise Notice shall specify the number of Shares with
respect to which the Option is being exercised and it shall be accompanied by
any further assurances and/or undertaking as the Administrator and/or Trustee
may require to ensure that the transaction complies in all respects with the
requirements of any applicable law. The Exercise Notice will be signed by the
person exercising the Option and it will be accompanied also by full payment of
the corresponding Purchase Price, by cash or check made payable to the Company
or any other form of payment approved by the Administrator in its sole and
absolute discretion, to the extent permissible under any applicable law.

 

  5.2   Shares which have resulted from the exercise of Approved 102 Options
shall be issued in the name of the Trustee and be held by the Trustee in
accordance with the provisions of Section 7 of the ISOP. The Trustee shall not
transfer any Approved 102 Options to the Optionee prior to exercise of the
Approved 102 Options into Shares. The Trustee will transfer the Shares to the
Optionee upon demand but in case of Shares which have resulted from the exercise
of Approved 102 Options, such Shares shall be held by the Trustee for such
period of time as required by Section 102. If any law or regulation requires the
Company to take any action with respect to the Shares so demanded before the
issuance thereof, then the date of their issuance shall be extended for the
period necessary to take such action. The Optionee hereby authorizes the Trustee
to sign an agreement with the Company whereby Shares will not be transferred
without deduction of taxes at source. The Optionee hereby irrevocably and
unconditionally release and exempt the Trustee from any liability in respect of
any action or decision executed bona fide in relation with the ISOP, or any
Option or Share granted to the Optionee thereunder.

 

6.   TERMINATION OF OPTION

 

  6.1   Except as otherwise stated in this Agreement, the Options, to the extent
not previously exercised, shall terminate forthwith upon the earlier of (i) the
date set forth in Section 4 of Exhibit B hereto; or (ii) the expiration of any
extended period in any of the events set forth in Section 3.4 above (and such
earlier date shall be hereinafter referred to as “the Expiration Date”).

 

  6.2   Without derogating from the above, the Administrator may, with the prior
written consent of the Optionee, from time to time cancel all or any portion of
the Options then subject to exercise, and the Company’s obligation in respect of
such Options may be discharged by either (i) payment to the Optionee of an
amount in cash equal to the excess, if any, of the Fair Market Value of the
Shares pertaining to such canceled Options, at the date of such cancellation,
over the aggregate Purchase Price of such Shares, or (ii) the issuance or
transfer to the Optionee of Shares of the Company with a Fair Market Value at
the date of such transfer equal to any such excess, or (iii) a combination of
cash and Shares with a combined value equal to any such excess, all as
determined by the Administrator in its sole discretion.

 

7.   CHANGE OF CONTROL TRANSACTIONS; ADJUSTMENTS

 

20



--------------------------------------------------------------------------------

 

  7.1   In the event of a Change of Control Transaction, the Company shall
endeavor to cause the successor entity in such transaction either to assume all
of the outstanding Options as of the Closing, or to issue (or cause to be
issued) in substitution thereof comparable options of such successor entity (or
of its parent or its subsidiary). If the successor entity is unwilling to either
assume such Options or grant comparable options in substitution of such Options,
on terms that are acceptable to the Company as determined by the Board in the
exercise of its discretion, then:

 

  (i)   with respect to each outstanding Option, that portion of the Option
which remains unvested that either (x) would have become vested over the
12-month period immediately following the Closing, or (y) represents 50% of the
unvested portion of the Option as of the Closing, whichever portion is smaller,
will become Vested immediately prior to such Closing; and

 

  (ii)   the Board may cancel all outstanding Options, and terminate the ISOP,
effective as of the Closing, provided that it shall notify all Optionees of the
proposed Change of Control Transaction a reasonable amount of time prior to the
Closing so that the Optionee will be given the opportunity to exercise the
vested portion of his or her Option (after giving effect to the acceleration of
such vesting under clause (i) above) prior to the Closing.

 

  7.2   The number of Shares subject to the ISOP, the number of Shares available
under Options and the Purchase Price shall be adjusted as determined by the
Board in its sole discretion from time to time to reflect adjustments in the
number of Shares arising as a result of subdivisions, share dividends, bonus
shares, consolidations or reclassifications of the Shares or other relevant
changes in the authorized or issued share capital of the Company. No such
adjustments will be required by reason of the issuance or sale by the Company
for cash or other consideration of additional Shares or securities convertible
into or exchangeable for Shares. No fractional Shares may be purchased or issued
hereunder. If the Optionee is entitled to purchase a fraction of a Share
pursuant to an outstanding Option, such entitlement shall be rounded down to the
nearest whole number.

 

Notwithstanding the above, no adjustment shall be made if the Company proposes
to issue or sell any securities to all of its then current shareholders, and the
Optionee shall be deemed for purposes of such issuance or offer to sell to be a
shareholder of that number of Option Shares that may be acquired by the Optionee
pursuant to vested Options held by him or her (in addition to any Option Shares
or other Shares actually held of record by the Optionee).

 

For the removal of doubt all the terms and conditions contained herein in
respect of the Options and/or the Shares shall apply to the options and/or
shares resulting from the adjustments as per the above.

 

8.   RIGHTS PRIOR TO EXERCISE OF OPTION; LIMITATIONS AFTER PURCHASE OF SHARES

 

  8.1   Subject to the provisions of Section 8.2 below, the Optionee shall not
have any of the rights or privileges of shareholders of the Company in respect
of any Shares purchasable upon the exercise of any part of an Option unless and
until, following exercise but in case of Approved 102 Options and Shares held by
the Trustee, subject always to the provisions of Section 7 of the ISOP,
registration of the Optionee as holder of such Shares in the Company’s register
of members.

 

21



--------------------------------------------------------------------------------

 

  8.2   With respect to all Shares (in contrary to unexercised Options) issued
upon the exercise of Options purchased by the Optionee and held by the Optionee
or by the Trustee, as the case may be, the Optionee shall be entitled to receive
dividends in accordance with the quantity of such Shares, and subject to any
applicable taxation on distribution of dividends and to the provisions of
Section 7.1 of the ISOP.

 

No Option granted hereunder shall be assignable, transferable or given as
collateral or any right with respect to it shall be given to any third party
whatsoever, and any such action made directly or indirectly, for an immediate
validation or for a future one, shall be void. During the lifetime of the
Optionee each and all of the Optionee’s rights to purchase Shares hereunder
shall be exercisable only by the Optionee.

 

As long as the Shares are held by the Trustee in favor of the Optionee, then all
rights the last possesses over the Shares are personal, cannot be transferred,
assigned, pledged or mortgaged, other than by will or laws of descent and
distribution.

 

  8.3   Subject to the provisions of Section 102, an Optionee shall not be
entitled to sell or release from trust any Share received upon the exercise of
an Approved 102 Option and/or any share received subsequently following any
realization of rights, including without limitation, bonus shares, until the
lapse of the Holding Period required under Section 102.

 

  8.4   With respect to Unapproved 102 Option, if the Optionee ceases to be
employed by the Company or any Affiliate, then, to the extent required under the
provisions of Section 102, the Optionee shall extend to the Company a security
or guarantee for the payment of tax due at the time of sale of Shares.

 

  8.5   If in connection with any public offering of the securities of the
Company, the stock exchange regulations and/or any applicable law so provide
and/or the Administrator so resolve and/or the underwriter or underwriters
managing such offering so requests, then each Optionee who purchased Shares
hereunder upon exercise of Options will agree to not sell or otherwise transfer
any such Shares (other than Shares included in such underwriting) without the
prior written consent of such underwriter, for such period of time as may be
requested by the underwriter commencing on the effective date of the
registration statement filed in connection with such offering.

 

  8.6   The Optionee shall not dispose of any Shares in transactions which
violate, in the opinion of the Company, any applicable laws, rules and
regulations.

 

  8.7   The Optionee agrees that the Company shall have the authority to endorse
upon the certificate or certificates representing the Shares such legends
referring to the foregoing restrictions, and any other applicable restrictions,
as it may deem appropriate (which do not violate the Optionee’s rights according
to this Agreement).

 

9.   GOVERNMENT REGULATIONS

 

The ISOP, the granting and exercise of the Option thereunder and the Company’s
obligation to sell and deliver Shares or cash under the Option, are subject to
all applicable laws, rules and regulations of the State of Israel, and to such
approvals by any governmental agencies or national securities exchanges as may
be required. Nothing herein shall be deemed to require the Company to register
the Shares under the securities law of any jurisdiction.

 

22



--------------------------------------------------------------------------------

 

10.   CONTINUANCE OF EMPLOYMENT

 

Nothing in this Option Agreement shall be construed to impose any obligation on
the Company or an Affiliate thereof to continue the Optionee’s employment or
services with it, to confer upon the Optionee any right to continue in the
employment of the Company or an Affiliate thereof, nor the right to be retained
as a consultant or advisor thereof, or to restrict the right of the Company or
an Affiliate thereof to terminate such employment or services at any time.

 

11.   GOVERNING LAW & JURISDICTION

 

This Agreement shall be exclusively governed by and construed and enforced in
accordance with the laws of the State of Israel applicable to contracts made and
to be performed therein, without giving effect to the principles of conflict of
laws. The competent courts of Tel-Aviv, Israel shall have sole and exclusive
jurisdiction in any matters pertaining to this Agreement.

 

12.   TAX CONSEQUENCES

 

Any tax consequences arising from the grant or exercise of any Option, from the
payment for Shares covered thereby or from any other event or act (of the
Company and/or any of its Affiliates, the Trustee or the Optionee) hereunder,
shall be borne solely by the Optionee. The Company and/or the Trustee shall
withhold taxes according to the requirements under the applicable laws, rules,
and regulations, including the withholding of taxes at source. Furthermore, the
Optionee shall indemnify the Company and the Trustee and hold them harmless
against and from any and all liability for any such tax or interest or penalty
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to the
Optionee.

 

The Administrator and/or the Trustee shall not be required to transfer any
Shares or to release any Share certificate to the Optionee until all required
payments have been fully made.

 

The Optionee hereby irrevocably instructs the Trustee as follows: (i) from any
sum received as consideration for the sale of the Shares or any part of them
prior to the payment of the taxes due in respect of such Shares and/or prior to
the repayment by the Optionee of the loan received by him or her for the
purchase of the Shares, to the extent such loan has been received (the “Loan”),
the Trustee shall transfer to the tax authorities the tax payment due pursuant
to the provisions of Section 102, and prior to any other transfer, the Trustee
will use the sum so received by it to repay the Loan, as the Company shall
determine, (ii) should the Company notify the Trustee that the Optionee has not
timely repaid the Loan pursuant to the Loan Agreement, the Trustee shall sell
the Shares held by it, or any part of them, and will transfer to the tax
authorities the tax payment due pursuant to the provisions of Section 102, and
will repay the Loan, as the Company shall determine, and (iii) the balance of
the consideration shall be transferred to the Optionee.

 

The receipt of the Options and the acquisition of the Shares to be issued upon
the exercise of the Options may result in tax consequences. THE OPTIONEE IS
ADVISED TO CONSULT A TAX ADVISER WITH RESPECT TO THE TAX CONSEQUENCES OF
RECEIVING OR EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

With respect to Approved 102 Options, the Optionee hereby acknowledges that he
is familiar with the provisions of Section 102, the type of Option granted
hereunder and the tax implications applicable to such grant.

 

23



--------------------------------------------------------------------------------

The Optionee accepts the provisions of the trust agreement signed between the
Company and the Trustee, attached as Exhibit D hereto, and agrees to be bound by
its terms.

 

13.   FAILURE TO ENFORCE NOT A WAIVER

 

The failure of any party to enforce at any time any provisions of this Option
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.

 

14.   PROVISIONS OF THE ISOP

 

The Options provided for herein are granted pursuant to the ISOP, and said
Options and this Option Agreement are in all respects governed by the ISOP and
subject to all of the terms and provisions whether such terms and provisions are
incorporated in this Option Agreement solely by reference or are expressly cited
herein.

 

Any interpretation of this Agreement will be made in accordance with the ISOP
but in the event there is any contradiction between the provisions of this
Agreement and the ISOP, the provisions of this Agreement will prevail.

 

15.   BINDING EFFECT

 

This Agreement shall be binding upon the heirs, executors, administrators, and
successors of the parties hereof.

 

16.   NOTICES

 

Any notice required or permitted under this Option Agreement shall be deemed to
have been duly given within one week if delivered, faxed or mailed, if delivered
by certified or registered mail or return receipt requested, either to the
Optionee at his or her address set forth above or such other address as he or
she may designate in writing to the Company, or to the Company at the address
set forth above or such other address as the Company may designate in writing to
the Optionee.

 

17.   ENTIRE AGREEMENT

 

This Agreement exclusively concludes all the terms of the Optionee’s Option,
and, subject to the provisions of Section 21 of the ISOP, annuls and supersedes
any other agreement, arrangement or understanding, whether oral or in writing,
relating to the grant of options to the Optionee. Any change of any kind to this
Agreement will be valid only if made in writing and signed by both the Optionee
and the Company’s authorized member and has received the approval of the
Administrator.

 

18.   CONFIDENTIALITY

 

The Optionee shall regard the information in this Option Agreement and its
exhibits attached hereto as confidential information and the Optionee shall not
reveal its contents to anyone except when required by law or for the purpose of
gaining legal or tax advice.

 

IN WITNESS WHEREOF, the Company and the Optionee have executed this Option
Agreement in duplicate on the day and year first above written.

 

VERISITY LTD.

 

24



--------------------------------------------------------------------------------

 

By:                                     

 

Optionee acknowledges receipt of a copy of the ISOP and represents that he or
she is familiar with and agrees to the terms and provisions thereof, and hereby
accepts these Options subject to all of the terms and provisions thereof.
Optionee has reviewed the ISOP and this Option Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement and fully understands all provisions of these Options. Optionee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any question arising under the ISOP or
this Option Agreement or connected therewith. Optionee further agrees to notify
the Company upon any change in the residence address indicated above.

 

--------------------------------------------------------------------------------

The Optionee

 

Name:

 

 

--------------------------------------------------------------------------------

I.D.:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

 

25